Title: From George Washington to Charles Gravier, comte de Vergennes, 21 November 1782
From: Washington, George
To: Vergennes, Charles Gravier, comte de


                  Sir
                     
                     Head Quarters Newburg State of New York 21st Novemr 1782
                  
                  After I had the honor of receiving your Excellency’s letter of the 29th of July, I lost not a moment in transmitting it to Congress, who had then under deliberation, the proceedings of the British Court Martial upon Capt. Lippencot, for the Murther of Capt. Huddy, and the other documents relating to that inhuman transaction—What would otherwise have been the determination of that Honorable Body I will not undertake to say, but I think I may venture to assure your Excellency that your generous interposition had no small degree of Weight in procuring that decision in favor of Capt. Asgill, which he had no right to expect from the very unsatisfactory measures which had been taken by the British Commander in Cheif to attone for a crime of the blackest dye—not to be justified by the practices of War and unknown at this day amongst civilized Nations.  I however flatter myself that our enemies have been brought to view that transaction in its true light and that we shall not experience a repetition of the like enormity.
                  Capt. Asgill has been released and is at perfect liberty to return to the Arms of an affectionate parent whose pathetic address to your Excellency could not fail of interesting every feeling heart in her behalf.
                  I have no right to assume any particular merit from the lenient manner in which this disagreeable affair has terminated—But I beg you to believe, Sir, that I most sincerely rejoice, not only because your humane intentions are gratified, but because the event accords with the wishes of his Most Christian Majesty and his Royal and Amiable Consort who by their benevolence and Munificence have endeared themselves to every true American.  I have the Honor to be with most profound Respect and Admiration Sir Yr Excellency’s Most obt and humble servt.
                  
               